Citation Nr: 1045981	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-13 062	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to a higher current rating for posttraumatic 
stress disorder.

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) for the period from May 2, 
1995, to October 11, 2006, to include whether a total rating 
based on individual unemployability (TDIU) is warranted.  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to November 
1969.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2009 the Board determined that an initial increased 
rating of 50 percent was warranted from May 2, 1995, to October 
11, 2006, but that a rating in excess of 50 percent from that 
date forward was not warranted.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (CAVC).  In a 
June 2010 Order, the Court granted the VA General Counsel's and 
Appellant's Joint Motion For Remand (JMR).  To the extent that 
the Board granted an increase of evaluation from 30 percent to 50 
percent for the period prior to October 11, 2006, that decision 
was not disturbed.  However, as the RO had considered only the 
regulations pertaining to PTSD in effect from October 1996 and 
not the old criteria in effect prior to that date, the Court 
granted the JMR as to the issues of entitlement to initial 
ratings in excess of 50 percent from May 2, 1995, to October 11, 
2006, and in excess of 50 percent from that date.  The JMR called 
for consideration of the Veteran's claims for increased ratings 
pursuant to both the old and new criteria.  

As noted in the Board's vacated decision, in April 2009, the 
Veteran has made a claim for entitlement to an effective date 
prior to May 2, 1995, for the grant of service connection for 
PTSD, as well as a claim for an effective date prior to October 
11, 2006, for the grant of a TDIU.  The earlier effective date 
claim for service connection for PTSD has not been procedurally 
prepared nor certified for appellate review, and the Board refers 
the claim to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).  As for the 
claim for an initial increased rating in excess of 50 percent for 
the period from May 2, 1995, to October 11, 2006, that claim 
continues on appeal as the Veteran is presumed to be seeking the 
maximum available benefit for the disability.  Moreover, as the 
Veteran claims that a TDIU is warranted during the period from 
May 2, 1995, to October 11, 2006, it is the Board's conclusion 
that his claim for a TDIU is part and parcel of the claim for an 
increased rating for PTSD.  Therefore, the Board construes the 
issue(s) as listed on the cover page.  AB v. Brown, 6 Vet. App. 
35, 38 (1993); see also Rice v. Shinseki, 22 Vet. App. 447 
(2009).  

The appeal as to issue number 2 on the title page is REMANDED to 
the RO.  VA will notify the Appellant if further action is 
required.


FINDINGS OF FACT

1.  The Veteran's attorney representative submitted additional 
argument in October 2010.  It was specifically noted by the 
attorney that the Veteran was satisfied with the current 
disability rating in effect for his PTSD and the grant of the 
total rating for individual unemployability from the date of 
October 11, 2006, forward.  

2.  In view of the presentation of the attorney, there is no 
controversy remaining on the issue of an increased current rating 
for PTSD as a total rating is assigned.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of a current increased 
rating for PTSD by the appellant (or his or her authorized 
representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant through his authorized representative, has 
withdrawn this appeal as to the issue of a current increased 
rating for PTSD and, hence, there remain no allegations  of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal as to 
that issue and it is dismissed.


ORDER

The appeal is dismissed as to the issue of entitlement to a 
current increased rating for PTSD.


REMAND

The Veteran's claim to reopen a previously denied claim of 
service connection for PTSD was received in a May 2005 rating 
decision.  The RO assigned a 30 percent disability evaluation 
effective May 2, 1995.  But, as noted earlier, in an April 2009 
Board decision, it was determined that an initial rating of 50 
percent was warranted for the period from May 2, 1995, to October 
11, 2006.  As of October 11, 2006 a total rating was assigned.  
It was also noted earlier that the issue of entitlement to a 
current rating in excess of 50 percent from October 11, 2006, is 
no longer on appeal.  

The pertinent documents of record indicate that the Veteran's 
service-connected psychiatric disability was evaluated under 38 
C.F.R. § 4.130.  The RO did not consider earlier rating criteria, 
and the Board granted the 50 percent rating for the entire period 
under the new criteria.  The rating criteria that currently apply 
to mental disorders under 38 C.F.R. § 4.130 were amended 
effective in November 1996; prior to November 7, 1996, mental 
disorders had been evaluated under the provisions of 38 C.F.R. § 
4.132.

It has been held by the appellate courts that where laws or 
regulations change after a claim has been filed or reopened but 
before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of the 
law most favorable to the Veteran will apply.  Here, because the 
date of the grant of service connection is May 2, 1995, and the 
period in question runs to October 11, 2006, either the previous 
or the current rating criteria may apply, whichever are most 
favorable to the Veteran, for his service- connected PTSD 
disability.  The decision on this matter by the Court requires 
review under the old criteria, and notice and initial RO 
consideration must be undertaken.  The Veteran must be afforded 
review of the applicable rating for his PTSD disability for all 
applicable periods, under both the old and new criteria.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must advise the Veteran and his 
attorney of the former and current 
regulations pertaining to the rating criteria 
for evaluating his PTSD, dated from 1996.  
They should be offered an opportunity to 
present argument and evidence concerning 
these provisions as desired.

2.  The RO should, after receipt of any 
additional evidence or argument, readjudicate 
issue number 1 on the title page.  If needed, 
the records should be forwarded to an 
appropriate examiner for review an opinion as 
to the degree of social and industrial 
impairment caused at various periods by the 
PTSD. 

3.  If any benefit sought on appeal remains 
denied, the Veteran and the Veteran's 
attorney representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations, former and 
current, considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


